Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, or render obvious, the washing machine as recited by claim 9.  In contrast to the claimed invention, Foreman et al. (US 5,444,531) discloses a sensor for use in machines for washing articles comprising: two conductors (44, 45) for measuring a conductivity of a fluid, a light source (34) and light sensitive components (36, 40) to determine a turbidity of a fluid, and a temperature measuring means (48) to measure the fluid temperature.  Tang (US 2013/0092189) discloses an appliance with turbidity sensor calibration in which a turbidity sensor (250) is exposed to air or water at a predetermined interval or at a predetermined time, such as after the user completes operation of the appliance, for a reference output (410; paragraph 34), a turbidity of a fluid during a rinse or wash cycle is measured (420) and at about the same time a temperature of the fluid is determined (430; paragraph 36), then an offset is applied to the measurement of the turbidity of the fluid to provide an adjusted output (440; paragraph 37).  Feser et al. (EP 0862892) discloses a household apparatus with a measuring device for determining the contamination degree of a cleaning liquid in which a measured value for the calibration of the measuring device is preferably determined at the end of the previous cleaning program, preferably immediately after the last filling process with fresh water (English abstract; machine translation, paragraphs 7-9).  Zattin et al.  (US 2022/0154378) discloses a washing machine having a sensor unit (50) comprising a turbidity detecting device (52) and an electrical conductivity detecting device (54), and at a first-time installation, a first amount of clean water is introduced into the washing tub (1010), a conductivity of the water is measured and set (1040), and preferably, the conductivity measurement is made after a steady state waiting period (1030), then a washing cycle proceeds, such as described in the flow charts of Figures 3 or 4 (paragraphs 236-243; Figure 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711